APPLICATION FOR REHEARING
Decided June 7, 1939
BY THE COURT:
The above entitled cause is now being determined on appellee’s application for rehearing on three grounds separately set out:
FIRST SPECIFICATION:
“1. The court, in arriving at its decision, did not take into consideration or dispose of the question raised by the plaintiff-appellee in the Common Pleas Court, namely, that the deed in question was delivered under the condition that Robert Grewe should remain on the farm and farm it until the death of William Grewe. The evidence in the case is clear that Robert Grewe did not comply with the condition of the deed.”
We possibly overlooked mentioning this claim of counsel, but the same was considered and we determined it of no moment.
Considering the evidence as a whole, we would be unable m find that this was one of the conditions under which the deed was made to Robert Grewe. On this question nothing more could be said than that the grantor may have had in mind that Robert would become interested in the farm and remain thereon. However, as heretofore stated, this was not a condition of the delivery.
SECOND SPECIFICATION:
“2. The evidence in this case clearly shows that William Grewe, the decedent, at all times retained control over the deed in question.”
The complete answer to this specification is that we determined otherwise *544in our original opinion. Nothing further is required to be said.
THIRD SPECIFICATION:
“3. Inasmuch as the intention of the deed is an important element in this case, the testimony of witnesses who talked with William Grewe at the time they were threshing when the decedent said ‘Deeds in a lock box were no good’, should be considered carefully by the court.”
We did not overlook this particular piece of evidence, but considered it of little moment.
It is just as inferable that William Grewe was trying to draw out from these witnesses their opinion as to whether or not the deed in the lock box would or would not be good, as it is that he was making a definitely determined announcement that such a deed would be no good. Other evidence in the record is supporting the conclusion that William Grewe through the deed deposited in the safety box for his sister, did not take away the effectiveness of his previous delivery in escrow.
The application for rehearing will be denied.
In the same mail we received motion requesting the court to make special findings of fact and conclusions of law.
We call attention ¿o Rule 9 of the Rules of Practice of the Courts of Appeals of Ohio, as found in the front pages of Volume 50 Ohio Appeals Reports. tinder this rule it is required that the party requesting a finding of fact shall prepare and submit the same to opposite counsel, within five days after the opinion is announced, unless further time be given by the court.
This rule not having been complied with the application for special finding of fact will be overruled.
HORNBECK, PJ„ GEIGER & BARNES, JJ, concur.